Citation Nr: 0217578	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  92-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

1.  Dissatisfaction with the initial 40 percent rating 
assigned following a grant of service connection for the 
residuals of a low back injury.

2.  Entitlement to a prestabilization rating from the date 
of separation from inactive duty training in March 1989.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1979 to 
January 1984.  The veteran also had subsequent inactive 
service in the National Guard, to include a period of 
inactive duty training in March 1989.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision by the RO which 
granted service connection for a low back disability and 
assigned a noncompensable rating, effective on March 13, 
1989, the day following the date on which the veteran 
sustained the back injury.

In an August 1990 letter to the veteran, the RO denied 
entitlement to a temporary total rating for the low back 
disability under the provisions of 38 C.F.R. § 4.30.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1991.  Pursuant to the Hearing 
Officer's May 1991 decision, the RO issued a July 1991 
rating decision which increased the initial rating to 10 
percent for the service connected low back disability, 
effective March 13, 1989, the effective date of service 
connection.  

In a February 1993 remand, the Board pointed out that the 
veteran did not meet the requirements of a temporary total 
rating under either 38 C.F.R. §§ 4.29 or 4.30 and that the 
contentions on appeal and the circumstances surrounding the 
incurrence of the veteran's service-connected low back 
disability suggested that the issue should be characterized 
as entitlement to a prestabilization rating from the date of 
separation from active or inactive duty training in March 
1989.  The veteran's representative subsequently agreed that 
this characterization of the issue was appropriate.  

In an October 1994 rating decision, the RO confirmed and 
continued the 10 percent schedular evaluation for the 
veteran's service-connected back disability, denied 
entitlement to a prestabilization rating for this disability 
and denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The Board 
again remanded this case for further development of the 
record in January 1997.

In a decision promulgated in February 1999, the Board found 
that the veteran's service-connected back disability was 
severe enough to warrant an initial 40 percent rating.  
However, the Board denied entitlement to a prestabilization 
rating for the veteran's service-connected low back disorder 
from the time of his discharge from inactive duty training 
in March 1989.  In addition, the Board also found that the 
criteria for TDIU had not been met.

The veteran timely appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2001 Order, the Court granted a joint motion filed 
by the appellant and the Secretary of Veterans Affairs 
(parties) to remand the issues on appeal to the Board.  More 
specifically, the Court vacated and remanded that part of 
the Board's February 1999 decision which (1) denied TDIU; 
(2) denied a rating in excess of 40 percent for the service-
connected low back disability; and (3) denied entitlement to 
a prestabilization rating for the low back injury from the 
date of separation from inactive duty training in March 
1989.  



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

In this regard, the Board notes that the RO must consider 
whether any additional notification or development action is 
required under the VCAA, as it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  



I.  Increased Rating

In the February 1999 decision, the Board determined that an 
initial 40 percent rating was warranted for the service-
connected low back disability.  

The parties, in their January 2001 joint motion, pointed out 
that the Board failed to consider whether the veteran was 
entitled to a separate rating for neurological 
manifestations of his left leg to include pain, numbness and 
muscle spasms.

Under the VA disability rating schedule, all disabilities, 
including those arising from a single disease or injury, are 
to be rated separately, and then the ratings are to be 
combined.  See 38 C.F.R. § 4.25 (2001).  If a veteran has 
separate and distinct manifestations from the same injury, 
the VA may assign separate disability ratings to compensate 
the veteran for each distinct disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, a veteran may 
receive separate disability ratings as a result of a single 
disease or injury, if the veteran suffers from more than one 
disability (manifested by a variety of symptoms) and the 
diagnostic codes under which the veteran is rated are not 
duplicative and do not involve overlapping symptomatology.  
See Esteban 6 Vet. App. at 261-62 (a veteran is entitled to 
separate ratings when none of the symptomatology for any one 
condition duplicates, or overlaps others).  

The medical evidence of record indicates that after the 
veteran injured his back, he began to experience pain, 
numbness and muscle spasm in the left leg.  More 
specifically, on various examinations, examiners were unable 
to obtain an ankle and/or patellar reflex in the veteran's 
left leg.  It was noted in the joint motion that such 
neurological symptomatology is not part of the diagnostic 
codes under which the veteran has been rated which measure 
limitation of motion of the back.  

In light of the foregoing, the RO must consider whether a 
separate rating is warranted for the manifestations of the 
left leg.  Furthermore, the RO should consider whether 
38 C.F.R. § 4.71a, Diagnostic Code 5293 - either the old 
regulation or the revised regulation are for application. 



II.  TDIU

In conjunction with his claim for TDIU, and pursuant to the 
directives set forth in the January 1997 Board remand, the 
veteran was afforded a VA examination in September 1997.  
More specifically, the Board's 1997 remand required that the 
veteran be afforded a VA orthopedic examination to determine 
the nature and extent of the low back injury and also 
required that the examiner review the claims folder prior to 
the examination.  In addition, the examiner was asked to 
express an opinion as to whether the veteran's service-
connected low back disability precluded gainful employment 
compatible with his education and occupational experience.  

Also, the RO was directed to conduct a vocational and 
industrial survey.  The purpose of the survey was to obtain 
information concerning the veteran's "day-to-day 
functioning" and his daily activities.  Additionally, the 
report was to include "complete information concerning the 
veteran's education and all occupational experience."  
Finally, the report was to include information regarding the 
veteran's daily activities.  

It was noted in the joint motion that the VA examiner failed 
to express an opinion as to whether the veteran's back 
disability precluded him from obtaining gainful employment.  
It was also noted that there was no evidence that the claims 
folder was available to the examiner prior to the September 
1997 examination.  

Moreover, it was also noted in the joint motion that the 
vocational and industrial survey did not contain the 
information requested by the Board in the January 1997 
remand.  Specifically, the survey mentions that the veteran 
worked as a bus river, but no dates were provided for that 
employment.  Moreover, no other prior work experience was 
mentioned except a cursory reference to the veteran's work 
as a bus driver.  The parties pointed out that such 
information is critical to an assessment of the veteran's 
claim for TDIU and that it was also relevant to the 
veteran's claim for a prestabilization rating.

In light of the foregoing, a remand is required in 
accordance with the Court's decision in Stegall v. West, 11 
Vet. App. 268, 271 (1998) to afford the RO an opportunity to 
comply with the Board's January 1997 remand.  In that 
regard, the RO should order another VA orthopedic 
examination that complies with the January 1997 remand, and 
obtain another vocational and industrial survey that 
provides the information originally requested in the January 
1997 remand. 


III.  Prestabilization under 38 C.F.R. § 4.28

In the February 1999 decision, the Board determined that the 
veteran was not entitled to a prestabilization rating from 
the date of separation from inactive duty training in March 
1989.

In the February 1999 decision, the Board denied the 
veteran's claim for a prestabilization rating on the ground 
that the veteran did not have an unstabilized back 
disability or unhealed back injury at the time of his 
discharge from the hospital following his March 1989 trauma.  

The joint motion found that the Board's statement of reasons 
or bases was inadequate to support its denial of the 
veteran's claim of entitlement to a prestabilization rating.  
More specifically, although the Board discussed statements 
made by the veteran that he was improving after the injury, 
the parties pointed out that the Board failed to address 
other medical evidence including physical therapy notes.  
Also, the Board failed to address the physical condition of 
the veteran after he performed work activities.  
Additionally, the parties point out that while the Board 
indicated that the veteran resumed his usual employment in 
September 1989, there is no support in the record for that 
statement.  In fact, the joint motion noted that there was 
no evidence in the record to indicate that the veteran 
resumed his employment in September 1989.  Rather, to the 
contrary, the evidence indicated that the veteran was unable 
to return to his job in 1989 or 1990.

Finally, the joint motion noted that the Board did not 
provide reasons or bases for its apparent rejection of 
medical opinion evidence in the record that indicated that 
military physicians concluded, after examining the veteran, 
that he was unable to return to his military occupation from 
June 1989 until January 1990 because of his back disability.

Since no adequate explanation was provided as to why the 
evidence of record did not establish entitlement to a 
prestabilization rating, the issue must be readjudicated, 
taking the provisions of 38 C.F.R. § 4.28 into 
consideration.  

The Board points out that since a TDIU claim is pending, and 
since the prestabilization rating is not to be assigned in 
any case in which a total rating is immediately assignable 
under the regular provisions of the rating schedule or on 
the basis of individual unemployability (TDIU), that the 
issues are inextricably intertwined.  As such, the RO must 
resolve the TDIU issue before a determination can be made 
with regard to the claim of entitlement to a 
prestabilization rating.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back 
disability, particularly any who have 
indicated that he was unable to work 
because of this disability.  With any 
necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  A VA social and industrial survey 
should be conducted to determine the 
veteran's day-to-day functioning.  The 
report should include complete 
information concerning the veteran's 
education and all occupational 
experience, including dates of 
employment.  It should be determined if 
the veteran is working.  The individual 
conducting the survey should ascertain 
the nature and extent of the veteran's 
daily activities.  A copy of the survey 
should be associated with the claims 
file.  

3.  Thereafter,  veteran should be 
scheduled for a VA orthopedic 
examination to determine the following:

A.  The current nature, extent and 
severity of the service-connected 
residuals of the low back injury to 
include whether a separate rating is 
warranted for the neurological 
manifestations of pain, numbness and 
muscle spasm in the left leg as a 
residual of the low back injury;

B.  Whether his service-connected low 
back disability precludes the veteran 
from obtaining and maintaining 
substantially gainful employment.  All 
indicated tests must be conducted.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to whether the 
veteran's service-connected disability 
alone prevents him from securing and 
following substantially gainful 
employment consistent with education and 
work background.  Complete rationale for 
the opinions expressed should be 
provided;

C.  Whether the veteran meets the 
criteria for a prestabilization rating 
under 38 C.F.R. § 4.28 from the date of 
separation from inactive duty training 
in March 1989 based on the medical 
evidence of record.  A complete 
rationale for the opinions expressed 
should be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issue of an 
increased rating in excess of 40 percent 
for the service-connected low back 
disability as well as the TDIU issue.  
Once these issues have been resolved, 
the RO should again review the issue of 
entitlement to a prestabilization 
rating.  The RO must undertake 
appropriate steps to review the claims 
file and ensure that all notification 
and development action required by VCAA 
is completed.  Then, if any benefit 
sought on appeal remains denied, then 
the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, to include any 
revised regulations, if applicable.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




